Citation Nr: 1232823	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-23 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for skin cancer and tumors, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from May 1958 to October 1962.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for diabetes mellitus, type II is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record demonstrates that skin cancer and/or tumors are not related to active service or to Agent Orange exposure.  


CONCLUSION OF LAW

Skin cancer and tumors was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  A March 2008 letter that contained the required content of notice was sent to the Veteran prior to initial adjudication of his claim.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), service personnel records (SPRs), VA medical records, and identified private medical records have been obtained.  VA did not provide the Veteran with a medical examination but none is required in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Here, as is discussed further below, the evidence of record does not establish any event, injury, or disease during service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran alleges entitlement to service connection for skin cancer based on exposure to Agent Orange while serving in Thailand.  He also alleges that his skin cancer began in 1963 and has been continuous since that time.  The evidence of record demonstrates diagnoses of basal cell carcinoma, seborrheic keratosis, and other tumors.

If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309.  A presumption of service connection based on Agent Orange exposure, however, is specifically not warranted for various disabilities, to include melanoma and non-melanoma skin cancer (basal cell and squamous cell).  See 75 Fed. Reg. 81332 (Dec. 27, 2010); 75 Fed. Reg. 32540 (June 8, 2010); 72 Fed. Reg. 32395 (June 12, 2007); 68 Fed. Reg. 27630-27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999); 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996).

Accordingly, presumptive service connection based on Agent Orange exposure is not warranted, because skin cancer is specifically excluded as an eligible disability.

Notwithstanding the foregoing, the Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  A layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu, 2 Vet. App. at 494.  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs are silent regarding any skin conditions, to include basal cell carcinoma.  His service entrance and exit examinations indicate normal skin examinations.  

Private medical records dated beginning in 1982 indicate treatment for basal cell carcinoma.  In particular, a June 1982 record noted that skin cancer had been found eight years prior.  The Veteran was treated for various skin conditions throughout the 1980s, 1990s, and 2000s.  

VA medical records dated in 2006 and 2008 note a history of skin cancer.  One record noted history of basal cell carcinoma in 1987.  

The Board finds that the evidence of record does not support a finding of direct service connection for skin cancer.  There is currently diagnosed basal cell carcinoma.  See 38 C.F.R. § 3.303(a), (b); Shedden, 381 F.3d at 1167.  But skin cancer or any other skin condition were not diagnosed during service.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  Additionally, the Veteran has not alleged that skin cancer or other skin condition occurred during service.  See 38 CFR § 3.159(a)(2) (noting that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  The Veteran, however, has provided competent testimony that the skin cancer began in 1963, shortly after service discharge.  See 38 CFR § 3.159(a)(2).  But this assertion is not highly credible because it is inconsistent with private medical records which note that skin cancer began eight years prior to 1982, or approximately 1974.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Thus the Veteran's testimony is outweighed by the private medical records which indicate skin cancer ten years after service discharge.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  The Board finds that there is no in-service event, injury, or disease.  Moreover, the other lay and medical evidence of record does not indicate that the Veteran's skin cancer is related to service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Shedden, 381 F.3d at 1167.  Accordingly, direct service connection for skin cancer and/or tumors is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for skin cancer is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to conduct additional development.

As noted above, service connection for various disorders, including diabetes mellitus, type II, is presumptive where the Veteran was exposed to Agent Orange during service.  Exposure to Agent Orange has been noted to have occurred in various places, including Vietnam and Thailand.  In October 2007, the RO requested that the National Personnel Records Center verify whether the Veteran had Vietnam service.  The Veteran, however, has asserted service in Thailand, not in Vietnam.  Additionally, his SPRs indicate service at the Udorn Air Base in Thailand from June to August 1962.  A VA website notes that Air Force veterans who served at the Royal Thai Air Force base at Udorn at any time between February 28, 1961 and May 7, 1975 may have been exposed to Agent Orange.  See http://www.publichealth.va.gov/exposures/agentorange/thailand.asp (last visited September 17, 2012).  Additionally, that website lists a recently declassified 1973 Department of Defense (DoD) report that contains evidence of significant use of herbicides on the fenced-in perimeters of military bases in Thailand.  

In the April 2010 supplemental statement of the case, however, the RO found that the Veteran had not been exposed to Agent Orange because DOD records indicated herbicide use in Thailand only in 1964 to 1965.  This finding, however, directly contradicts the information provided on VA's website.  Accordingly, the Board finds that additional research is required to determine whether the Veteran was exposed to Agent Orange.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to provide a detailed statement of his service while in Thailand, to include the Veteran's particular duties, any known exposure to Agent Orange, and any other relevant information relevant to a determination of whether he was exposed to Agent Orange.

2.  Conduct all appropriate research and provide a formal determination regarding whether the Veteran was exposed to Agent Orange while stationed at Udorn Air Base in Thailand from June 1962 to August 1962.  Document for the record all research and development actions taken.  Such determination must include a review of the above-noted VA website and the 1973 DoD report.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


